qwhuqdo 5hyhqxh 6huylfh department of the treasury number release date index no washington dc person to contact telephone number refer reply to cc ita - plr-136169-01 date date company parent trust church dear this responds to a private_letter_ruling request of date submitted by your authorized representative seeking rulings that payments made under a promotional program to charitable or civic organizations will be treated as advertising or promotional expenses requested ruling sec_1 all benefit payments made under the charitable giving program to tax exempt charitable and educational organizations described in sec_170 of the internal_revenue_code will be deductible by company as ordinary and necessary business_expenses under sec_162 and will not be treated as charitable_contributions under sec_170 all benefit payments made under the charitable giving program to civic organizations not described in sec_170 other than political and lobbying organizations described in sec_1_162-29 of the income_tax regulations will be deductible by company as ordinary and necessary business_expenses under sec_162 all benefit payments made under the charitable giving program to church or its affiliates will be deductible by company as ordinary and necessary business_expenses under sec_162 and will not be treated as constructive dividends under sec_301 conclusions plr-136169-01 all benefit payments made under the charitable giving program to tax exempt charitable and educational organizations described in sec_170 of the internal_revenue_code will be deductible by company as ordinary and necessary business_expenses under sec_162 and will not be treated as charitable_contributions under sec_170 the deduction will be subject_to the disallowance provisions of sec_162 and the regulations thereunder all benefit payments made under the charitable giving program to civic organizations not described in sec_170 other than political and lobbying organizations described in sec_1_162-29 of the regulations will be deductible by company as ordinary and necessary business_expenses under sec_162 the deduction will be subject_to the disallowance provisions of sec_162 and the regulations thereunder all benefit payments made under the charitable giving program to church or its affiliates will be deductible by company as ordinary and necessary business_expenses under sec_162 and will not be treated as constructive dividends under sec_301 facts company is a wholly owned corporate subsidiary of parent a holding_company owning other taxable subsidiaries parent files a consolidated u s income_tax return with company and all of parent’s subsidiaries parent is wholly owned by trust an irrevocable_trust established and operated for religious charitable and educational_purposes pursuant to sec_509 and sec_1_6033-2 trust is a supporting_organization and an integrated auxiliary of church a tax-exempt religious_organization company is engaged in the business of providing life_insurance to customers throughout the united_states most of company’s insurance contracts are sold individually through its career and independent agent distribution channels church and its nonprofit supporting and subordinate organizations are generally exempt from federal_income_tax under sec_501 and sec_501 proposed transaction in recent years company has come under increasing competitive pressure from larger national insurance firms as a new marketing and advertising strategy for its life_insurance policies company has decided to initiate a promotional program the charitable giving program or the program in which company would pay as a policy benefit an amount generally equal to one percent of the face_amount of a life_insurance_policy to a charitable or civic organization designated by the policy owner other than organizations engaging in activities for which a deduction is denied under sec_162 relating to political or lobbying organizations it is anticipated that most but not all of the charitable or civic organizations receiving payments would be organizations described in sec_170 these payments would be paid entirely by company out of its plr-136169-01 business_assets and would not come out of the death_benefit proceeds of the life_insurance_contract the purpose of the program is to give company’s insurance products an additional benefit that distinguishes them from the products of other life_insurance_companies company anticipates that the program will ultimately produce additional sales of insurance products company believes that when implemented the program will provide a significant marketing opportunity for company the program should allow company to provide a benefit not currently available under most competitors’ life_insurance policies the program will not cost policy owners anything and yet will give them the satisfaction of knowing that through their insurance_contract with company they can help the charitable or civic organization of their choice it is anticipated that this benefit will induce sales by giving company a marketing advantage it is also anticipated that because this benefit would be forfeited if the life_insurance_policy is allowed to lapse policy owners will be encouraged to renew and retain their policies over the years in short the program is intended to increase company’s income in the future the program will allow future purchasers of universal or whole life policies to designate as qualified beneficiaries sec_501 charitable organizations as well as civic organizations without regard to their status under sec_501 purchasers of term life_insurance and prior purchasers of universal or whole life policies will not be eligible for the program while the amount of payments under the program will generally equal one percent of a policy’s face_amount the program provides for a minimum payment and a maximum payment upon the death of the insured a payment will be made by company to the designated organization if the designated organization is no longer able to receive donations at the time of the insured’s death company will substitute another organization chosen by a designated policy beneficiary a payment made under the program will not be a guaranteed benefit for purposes of the life_insurance_contract accordingly the provisions of the program may be altered or discontinued in the future company will not provide a list of qualified organizations from which a designated organization must be selected instead policy owners will make their own designations based upon their own interests a policy owner will be permitted to change the designation at any time prior to the death of the insured because company sells most of its insurance policies where there are a significant number of members of church it is predictable that some policy owners may choose to designate church or one of its affiliated charitable or educational organizations as a beneficiary under the program there is no way to estimate what proportion of the purchasers of life_insurance policies might designate church or its affiliates company does not ask the religious affiliation of any of its customers and does not maintain this information in its records further by law company is not permitted to inquire into the plr-136169-01 religious affiliation of any of its employees or agents even if company were permitted to obtain this information any prediction regarding what organizations might be designated under the program would be quite speculative company expects to receive substantial benefits from the program in the form of additional sales of life_insurance policies issue law and analysis sec_162 allows a deduction for all of the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_1 a provides that among the items included in business_expenses are advertising and other selling_expenses sec_162 denies a deduction for certain lobbying and political_expenditures see sec_1_162-29 sec_170 allows as a deduction any charitable_contribution as defined in sec_170 payment of which is made within the taxable_year sec_1_162-15 provides in part that donations to organizations other than those described in sec_170 which bear a direct relationship to the taxpayer’s business and are made with a reasonable expectation of a financial return commensurate with the amount of the donation may constitute allowable deductions as business_expenses see also sec_1_170a-1 in revrul_72_314 1972_1_cb_44 a stock brokerage firm donated an amount equal to percent of its commissions to a charitable_organization whose purpose was to combat local community deterioration the taxpayer emphasized in advertisements to its customers and to potential customers that these payments would enable the customers to benefit the organization and the community it serves without incurring additional expenses the taxpayer also advised the organization of the procedure used in soliciting business and that it would pay the organization percent for the privilege to advertise that such procedure was in effect the taxpayer reasonably expected to derive new business and retain the business of existing customers by implementing this program therefore the payments to the charitable_organization were held deductible as ordinary and necessary business_expenses under sec_162 as stated above the program will not permit the purchaser of a life_insurance_policy to designate as a payment recipient an organization engaging in activities for which a deduction would not be allowed under sec_162 company represents that it expects to receive substantial benefits from the program in the form of additional sales of life_insurance policies in addition company anticipates that because this benefit would be forfeited if the life_insurance_policy is allowed to lapse policy owners will be encouraged to renew and retain their policies over the years the program is intended to increase company’s future income therefore the payments other than payments for lobbying_expenses under the plr-136169-01 program will be deductible as ordinary and necessary business_expenses under sec_162 see 49_tc_695 acq 1971_2_cb_3 issue as discussed above in our analysis of the first requested ruling sec_162 allows a deduction for all of the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_1_162-1 provides that among the items included in business_expenses are advertising and other selling_expenses sec_162 denies a deduction for certain lobbying and political_expenditures see also sec_1_162-29 as stated in the description of the proposed transaction the program will not permit the purchaser of a life_insurance_policy to designate as a payment recipient an organization which engages in activities for which a deduction would not be allowed under sec_162 the same reasoning in our analysis of the first requested ruling applies to benefit payments made under the program to organizations not described in sec_170 company represents that the purpose of the benefit payments under the program is to produce additional sales of insurance products company also anticipates that because this benefit would be forfeited if the life_insurance_policy is allowed to lapse policy owners will be encouraged to renew and retain their policies over the years the program is intended to increase company’s future income therefore the payments other than payments for lobbying_expenses under the program will be ordinary and necessary business_expenses under sec_162 see sec_1_162-1 issue sec_301 states that a distribution_of_property as defined in sec_317 made by a corporation to a shareholder with respect to its stock shall be treated as a dividend sec_1_301-1 states that the property so distributed is treated as a dividend only if the amount is paid to a shareholder in his capacity as such in the present case benefit payments by company to church or organizations affiliated with church would not be made due to church’s capacity as the indirect owner of company rather such a payment would be made because a policy owner chose to designate church or the affiliated organization as the recipient of the benefit payment under the program church and its affiliated charitable and educational institutions affiliates of company’s indirect shareholder the trust are part of a larger class of organizations eligible for designation as a beneficiary under the program because any payments church or its affiliated nonprofit entities might receive under the program would be as a result of their membership in that larger class and not with respect to church’s indirect ownership of company’s stock these payments would not be treated as dividends plr-136169-01 a payment by a corporation may be found to be a constructive_dividend when the charity controls the corporation or the charity is the beneficiary of a_trust controlling the corporation for example in cosby valve gage co v commissioner 380_f2d_146 1st cir a business attempted to deduct an in-kind payment of property to its sole shareholder a charitable foundation while noting that the payment fell within the literal definition of a charitable_contribution the court concluded that dividend treatment was proper because the charitable foundation controlled the corporation making the payment and any other result would give businesses owned by charities an advantage over businesses owned by non-charities see also 416_f2d_867 5th cir c f mueller co v 479_f2d_678 3d cir revrul_68_296 1968_1_cb_105 a business corporation that is wholly owned whether actually or beneficially by an organization exempt under sec_501 of the code as a charitable_organization is not entitled to a charitable_contribution_deduction for property transferred without consideration to its sole shareholder or beneficial_owner payments made by company under the program to church or its affiliated entities are distinguishable from the payments at issue in the cases cited above since the payments will be a result of a choice made by third parties over whom church church’s affiliates and company have no control and who are not under a legal_obligation to act for the benefit of church or church’s affiliates the owners of the life_insurance contracts will be permitted to designate any charitable or civic organization they wish and they may change that designation throughout the life of the insurance_contract therefore all benefit payments made under the program to church or its affiliates will be deductible by company as ordinary and necessary business_expenses under sec_162 and will not be treated as constructive dividends under sec_301 caveats a copy of this letter must be attached to any income_tax return to which it is relevant we enclose a copy of the letter for this purpose also enclosed is a copy of the letter_ruling showing the deletions proposed to be made in the letter when it is disclosed under sec_6110 of the internal_revenue_code except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that this letter may not be used or cited as precedent sincerely yours clifford m harbourt senior technician reviewer branch office of associate chief_counsel income_tax and accounting enclosures
